AMERICAN AIRLINES 2 Background As part of the restructuring process that took place in April 2003, three new broad-based variable compensation plans were created: the Broad Based Employee Stock Option Plan, a new Profit Sharing Plan and the Annual Incentive Plan (the “Plan” or “AIP”). The framework for the Plan was developed during the restructuring, but the specific plan Metrics were left to the discretion of the Board of Directors (sometimes referred to as the “Board”). The Board has determined that for 2010 there will be two components to the Plan – customer service and financial.While related, the two components will be treated separately.The financial component will provide an award if the company meets annual financial goals.The customer service component will provide an award if the company meets customer satisfaction and dependability goals, regardless of its financial performance.Providing the opportunity for a customer service payout without meeting financial hurdles recognizes that the company’s performance in the two areas most important to our customers – dependability and customer satisfaction – will contribute to improved profitability. These broad-based compensation plans have been designed to allow all employees throughout the American Airlines team to share in the company’s success.The Plan provides the opportunity to share immediately in that success by taking concrete steps in each employee’s everyday work that will move the company towards profitability. With input from our employees, the unions and the Board, these broad-based variable compensation programs will continue to evolve.Today, they form the building blocks necessary to ensure that everyone is able to share in the company’s success. 2010 Annual Incentive Plan Definitions Capitalized terms not otherwise defined in the Plan will have the meanings set forth in the 2003 Employee Stock Incentive Plan (the “2003 Stock Plan”). “AMR” is defined as AMR Corporation. “Affiliate” is defined as a subsidiary of AMR or any entity that is designated by the Committee as a participating employer under the Plan, provided that AMR directly or indirectly owns at least 20% of the combined voting power of all classes of stock of such entity. “American” is defined as AMR less AMR subsidiaries other than American Airlines, Inc. and its subsidiaries. “American Airlines” is defined as American Airlines, Inc. “American’s Pre-Tax Earnings Margin” is a percentage and is defined as American’s earnings, relative to its revenues, before any applicable income tax expense, excluding any profit sharing accruals and any accruals under the Plan, and excluding any accounting adjustments or extraordinary or unusual items as may be determined by the Committee in its discretion, after consultation with AMR’s independent auditors. “Committee” is defined as the Compensation Committee of the AMR Board of Directors. “CSS Likelihood to Recommend Score” is defined as the arithmetic mean score in the category Likelihood to Recommend of responses from passengers in all cabins, as reported monthly in American’s on-line Customer Satisfaction Survey “CSS Overall Experience at the Airport Score” is defined as the arithmetic mean score in the category Experience at the Airport of responses from passengers in all cabins, as reported monthly in American’s on-line Customer Satisfaction Survey. “CSS Overall Experience Onboard the Aircraft Score” is defined as the arithmetic mean score in the category Experience Onboard the Aircraft of responses from passengers in all cabins, as reported monthly in American’s on-line Customer Satisfaction Survey. “Customer Team” is defined as a group of employees who deliver part of the customer experience for American’s customers, identified for purposes of this Plan as “Pre-Airport”, “Airport”, “In Flight” or “Overall Customer Support”. “Customer Satisfaction Survey” (CSS) is defined as American’s internal customer satisfaction survey, administered by American on a monthly basis. “Disability” or variants thereof is defined as such term is defined in section 409(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the “Code”) and the guidance issued there under. “Eligible Earnings” is defined by the nature of the work group.For employees who are represented by a union, the definition of Eligible Earnings will be the definition contained in the Letter of Agreement between the union and the company.For employees who are not represented by a union, the definition of Eligible Earnings will be identical to the term “Qualified Earnings” under the 2003 American Airlines Employee Profit Sharing Plan. "Fund" is defined as the fund, if any, accumulated in accordance with this Plan. “Letters of Agreement” is defined as the agreements reached with the Allied Pilots Association, Association of Professional Flight Attendants and the Transport Workers Union during the April 2003 restructuring process that defined the framework of the Plan. “Metric” is defined, as appropriate, as American’s Pre-Tax Earnings Margin, Monthly Direct D-0 Performance, CSS Likelihood to Recommend Score, CSS Overall Experience at the Airport Score or CSS Overall Experience Onboard the Aircraft Score. “Monthly Direct D-0 Performance” is defined as the percentage of scheduled system revenue operations for a given month departing at or before scheduled departure time.Direct D-0 is a component of total D-0 and measures delays that occur due to factors generally within the control of Maintenance, Customer Service, Flight and Flight Service.It does not measure delays that occur due to factors generally outside the control of station personnel including but not limited to delays caused by weather, Air Traffic Control, System Operations Control and late through flights. “Monthly Direct D-0 Goal” is defined as the adjusted arithmetic mean of the Monthly Direct D-0 Performance for the same month in the years 2008 and 2009. “Monthly Likelihood to Recommend Goal” is defined as the arithmetic mean of the monthly CSS Likelihood to Recommend Score for the same month in the years 2008 and 2009. “Named Executive Officers” is defined as the officers of American who are named in the AMR proxy statement that reports compensation for the year in which awards under the Plan are earned. “Other Cash Compensation Programs” is defined as cash payments to management employees that are not predicated upon the criteria and thresholds contained in the Plan. Per discussions and as specified in the Letters of Agreement, this term does not include salary, stock-based compensation, severance, retirement benefits or deferred payments of base compensation, or eligible cash bonuses from prior years. “Overall Experience at the Airport Goal” is defined as the arithmetic mean of the monthly CSS Overall Experience at the Airport Score for the same month in the years 2008 and 2009. “Overall Experience Onboard the Aircraft Goal” is defined as the arithmetic mean of the monthly CSS Overall Experience Onboard the Aircraft Score for the same month in the years 2008 and 2009. “Plan Year” is defined as the 2010 calendar year. “Profit Sharing Plan” is defined as the 2010 Employee Profit Sharing Plan. “Target Award” is defined as the award (stated as a percentage of Eligible Earnings) for an eligible participant when target level is achieved on the financial Metric.The Target Award is determined by the employee’s job classification and level. Plan Metrics As outlined earlier, the Plan is comprised of two components: customer service and financial. 2010 Annual Incentive Plan Customer Service Component The customer service component of the Plan will pay awards if certain dependability and customer satisfaction performance Metrics are achieved.All eligible employees will receive a $50 award for each month American’s Monthly Direct D-0 Performance exceeds the Monthly Direct D-0 Goal. Eligible employees will also receive a $50 award for each month the customer satisfaction performance Metric for their Customer Team exceeds its respective goal.The customer satisfaction performance Metrics will vary by employee group based upon the Customer Team in which the employee works, as follows: Customer Team Employee Groups/Organization Customer Satisfaction Performance Metric Pre-Airport Employees engaged in marketing, selling and assisting customers in their purchase of air travel CSS Monthly Likelihood to Recommend Score exceeds the Likelihood to Recommend Goal Airport Employees in airport, cargo and maintenance organizations engaged in delivering the customer experience at the airports CSS Overall Experience at the Airport Score exceeds the Overall Experience at the Airport Goal In Flight Employees engaged in delivering the customer experience onboard the aircraft CSS Overall Experience Onboard the Aircraft Score exceeds the Overall Experience Onboard the Aircraft Goal Overall Customer Support Employees who support the frontline operations and overall customer experience customer experience Average of awards paid in the Pre-Airport, Airport and In-Flight Customer Teams Employees are assigned to Customer Teams based upon the organization in which they work, as shown in the Appendix of this Plan.Organizational assignments to Customer Teams will be updated by the Committee (or its delegate) as necessary during the year in response to changes in American’s organization structure. The total amount of potential awards to be paid to any employee under the customer service component is $100 per month or $1,200 per year.Awards under the customer service component will be paid quarterly, regardless of performance under the financial component, according to the following schedule: Performance Period Award Payment Date January – March 2010 May 6, 2010 April – June 2010 August 05, 2010 July – September 2010 November 4, 2010 October – December 2010 February 12, 2011 Financial Component The financial component of the Plan will be based upon American’s Pre-Tax Earnings Margin for the Plan Year.The Metric has a threshold (performance below this level earns no award), a target and a maximum as reflected below: American’s Pre-Tax
